Citation Nr: 1143722	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-36 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral wrist disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July to November 1978 and from November 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral carpal tunnel syndrome (also claimed as bilateral wrist condition).

The record reflects that the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in July 2011, but that he failed to report for the hearing. 

For the reasons explained below, the issue of service connection for a bilateral wrist disorder on the merits is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for bilateral carpal tunnel syndrome was denied in a February 1985 rating decision. 

2.  Evidence received since the February 1985 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral carpal tunnel syndrome (also claimed as bilateral wrist condition). 



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome (also claimed as bilateral wrist condition).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

This decision reopens the claims of entitlement to service connection for a bilateral and remands for additional development.  Thus, no further discussion of compliance with the Veterans Claims Assistance Act of 2000 is necessary. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The claim of entitlement to service connection for bilateral carpal tunnel syndrome was initially denied in a February 1985 rating decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As the Veteran did not appeal the February 1985 decision, that decision is final.  Id.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence before VA at the time of the prior final decision in February 1985 consisted of the Veteran's service treatment records, VA treatment records and a January 1985 VA examination report.  The service treatment records were negative for any findings or treatment related to either wrist.  VA treatment records noted the Veteran had bilateral carpal tunnel syndrome.  On VA examination in January 1985, the Veteran reported that he underwent a recent release of the right wrist for carpal tunnel syndrome and that he was scheduled for surgery for the left wrist.  As carpal tunnel syndrome was not shown in service, the RO determined that the Veteran's bilateral carpal tunnel syndrome was not incurred in or aggravated by service.  Accordingly, the claim was denied.

Since February 1985, the additional evidence includes private and VA medical records and several VA examination reports, including opinions from VA examiners.  

Notably, in May and October 2009, a VA examiner concluded that the Veteran suffered from chronic bilateral arthropathies involving both wrists for many years with bilateral distal ulnar and median neuropathies and bilateral carpal tunnel syndrome that are secondary to his duties as a vehicle mechanic during service.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed bilateral wrist disorder and military service.  Accordingly, the claim of entitlement to service connection for a bilateral wrist disorder is reopened.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a bilateral wrist disorder, and to this extent only the appeal is granted. 


REMAND

Reopening the claim does not end the inquiry; the claim must now be considered on the merits.  However, upon review of the record, the Board finds that additional development is necessary prior to adjudication of the claim for service connection for a bilateral wrist condition.

The Veteran contends that he has a current bilateral wrist disability as a result of his duties as a vehicle mechanic during service.  The Veteran's service personnel records confirm his duties as a vehicle mechanic.

Service treatment records note the Veteran denying joint deformity, arthritis, and neuritis on his December 1983 report of medical history.  In response to the question of his current state of health the Veteran reported back pain, abdominal pain and headaches.  He did not mention any wrist complaints.  He was treated for a contusion of the right hand while playing football in January 1980.  X-ray was normal.  There were no further complaints or treatment for that injury.  In November 1981 he received a laceration to right hand index and ring fingers.  In December 1981 he sustained a laceration injury tithe 5th digit of his right hand.  He stated that he had broken that finger when he was 6 years old. 

Post-service, the medical evidence shows that the Veteran underwent a carpal tunnel release of his right wrist in November 1984.  In September 2000, he underwent a partial fusion of the left wrist and in December 2002, he underwent a partial fusion of the right wrist.  In January 2007, he underwent a fusion of the left wrist and in September 2008, he underwent a carpal tunnel release of the left wrist.  

On VA neurological examination in July 2007, the examiner noted that there was no clear documentation that the Veteran ever experienced carpal tunnel syndrome, such as supporting evidence based on electrodiagnostic studies.  Thus, the examiner concluded that there was no evidence of carpal tunnel syndrome.  It was also stated that the there was no evidence of a brain dysfunction or of any neurologic disorder.  In an August 2007 addendum, the same examiner reiterated that the Veteran did not have carpal tunnel syndrome.  The examiner noted that records from the Veteran's carpal tunnel surgery in 1984 indicated that the surgeon who performed the surgery directly visualized a lack of compression of the median nerve.

On VA examination in April 2008, the diagnoses were status-post fusion of the left wrist without any pain or without any motion at the wrist joint and status-post fusion of the right wrist with limited motion and pain.  The examiner stated that there was no evidence of carpal tunnel syndrome.  The examiner felt that the etiology of the wrist condition was degenerative changes without any history of traumatic injury.

On a VA traumatic brain injury examination in May 2009, the Veteran was diagnosed with chronic bilateral arthropathies involving both wrists for many years with bilateral distal ulnar and median neuropathies and bilateral chronic carpal tunnel syndrome.  The examiner felt that the arthropathies involving the wrists and peripheral neuropathies involving the bilateral median and ulnar nerves were due to the Veteran's work as a vehicle mechanic from 1978 to 2006 with excessive, repetitive grasping and manipulative maneuvers involving the hands.  The examiner placed the onset of the symptoms to when the Veteran was a vehicle mechanic in the service in 1978 and from 1979 to 1984.  The examiner stated that the symptoms are secondary to the Veteran's performance of his military duties as a vehicle mechanic in the United States Army.

On a VA traumatic brain injury examination in October 2009, the same examiner who conducted the May 2009 examination provided the same diagnosis and conclusions.  Moreover, the examiner stated that the Veteran's bilateral wrist arthropathies, bilateral carpal tunnel syndrome and neuropathies began in 1984 while the Veteran was an U.S. Army vehicle mechanic and were aggravated by his work as a civilian mechanic from 1984 to 2006. 

On a VA peripheral nerve examination in October 2009, a different examiner concluded that the Veteran's chronic bilateral arthropathies of the wrist with bilateral distal ulnar and medial neuropathies was not caused by or a result of military service.  The examiner felt the disability was not related to the Veteran's military service since there was an electromyograph (EMG) of record dated in 2000 which was negative for ulnar and median neuropathy.  Thus, the examiner felt that this indicated no abnormality for many years after discharge from military service. 

As summarized above, there are conflicting medical opinions of record.  The examiner providing the favorable opinions (in May and October 2009) linked the Veteran's current disability to his position as a mechanic both during and since service.  The Board notes the Veteran was is service for approximately 4 years but has worked post service as a mechanic for 20 years.  The examiner did not address the lack of complaints of wrist pain in service, nor address medical evidence noting the Veteran's wrist pain began shortly after service when his job at a muffler shop was moved to the "manifold line" that required him to use his wrists to lift heavy manifold parts weighing as much as 20 to 30 pounds.  The Veteran reportedly developed pain after two days at this position.  In addition, the May 2009 examiner diagnosed ulnar and median neuropathies that are related to service, but a nerve conduction velocity studies in 2000 did not show any neuropathy.  

There is some question in the record whether the Veteran has/had bilateral carpal tunnel syndrome.  While the record contains multiple references to this disorder, during his right carpal tunnel release surgery in 1984, the surgeon noted that there was actually no medial nerve compression.  Several recent VA examiners concluded that the Veteran does not have carpal tunnel syndrome.  One examiner concluded that he did, although no objective testing was conducted to establish such.  Apparently, the Veteran underwent a left carpal tunnel release in September 2008 at Otsego Memorial Hospital; however, the surgical report from that surgery is not of record.  Treatment records pertaining to that surgery and pre- and post-operative treatment should be requested.

Moreover, it is unclear from the record whether the Veteran's wrist fusion surgeries are in any way related to service or any bilateral carpal tunnel syndrome.  In this regard, hand and wrist x-rays were normal in 1986, yet the Veteran's fusion surgeries were reportedly due to bilateral scapholunate dissociation.  A May 1999 VA examiner noted the Veteran had end stage bilateral wrist degenerative joint disease.  

In light of the above, the Board finds that another VA opinion is necessary in this case concerning the nature of his bilateral wrist conditions and the likely relationship of any current wrist condition to service.

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for carpal tunnel syndrome from 2008 to the present, to specifically include his left carpal tunnel release in September 2008 at Otsego Memorial Hospital.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran and associate them with the claims file. 

2.  After the above has been completed to the extent possible and the records associated with the file, the Veteran should be afforded a VA joints examination to determine the current nature of the Veteran's bilateral wrist disability and to obtain an opinion by an orthopedic specialist (preferably an orthopedic or hand surgeon) as to whether the Veteran's wrist disability is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the specialist should respond to the following questions:

a. Did the Veteran suffer from bilateral carpal tunnel syndrome in 1984, even though surgical report for the carpal tunnel release on the right showed no median nerve compression?

b. Is there any objective evidence indicating the Veteran suffers from ulnar and median neuropathies in both upper extremities?


c. Has the Veteran suffered from carpal tunnel syndrome in either arm at any time since June 2006?  If so, is it at least as likely as not (50 percent probability or greater) that this disorder first manifested in service or is related to the Veteran's service to include his motor vehicle accident in 1983, his finger lacerations in 1980 and 1981, or his in-service duties as a mechanic (versus his 20 year post-service duties as a mechanic).  

d. Are the Veteran's bilateral wrist fusions for bilateral scapholunate advanced collapse a maturation of carpal tunnel syndrome or a completely separate and distinct disorder unrelated to carpal tunnel syndrome?

e. Is it at least as likely as not (50 percent probability or greater) that the bilateral scapholunate advanced collapse is related to the Veteran's military service to include his motor vehicle accident in 1983, his finger lacerations in 1980 and 1981, or his in-service duties as a mechanic (versus his 20 year post-service duties as a mechanic).  In rendering this opinion the examiner should address the significance of the normal hand and wrist     x-rays noted in August 1986.

f. Is it at least as likely as not (50 percent probability or greater) that degenerative joint disease of either wrist is related to the Veteran's service to include his motor vehicle accident in 1983, his finger lacerations in 1980 and 1981, or his in-service duties as a mechanic (versus his 20 year post-service duties as a mechanic).  In rendering this opinion the examiner should address the significance of the normal hand and wrist     x-rays noted in August 1986.

g. The examiner must provide the medical basis for the opinions expressed.  In rendering the opinions, the examiner should address the significance of the close proximity of the carpal tunnel complaints to the Veteran's discharge, as well as his remarks in a November 1986 treatment record that his significant problems arose after being transferred to the "manifold line" for his job and had to use his wrists to lift 20 to 30 pound manifold parts with pain arising after only 2 days in that position.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


